         Case 2:17-cr-00697-SJO Document 167 Filed 09/21/19 Page 1 of 1 Page ID #:2627
                                                                                                                                  CLEAR FORM
 Name GREGORY NICOLAYSEN (Cal Bar #98544)
 Address 27240 Turnberry Lane, Suite 200
 City, State, Zip Valencia, CA 91355
 Phone 818-970-7247
 Fax 661-252-6023
 E-Mail gregnicolaysen@aol.com
 G FPD        G Appointed    ✘ CJA
                             G          G Pro Per    G Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                               CASE NUMBER:

                                                                                                 CR 17 - 697 - SJO - 1
                                                    PLAINTIFF(S),
                                  v.
DANIEL FLINT,
                                                                                          NOTICE OF APPEAL
                                                 DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                       Defendant Daniel Flint                           hereby appeals to
                                                                  Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              G Order (specify):
 ✘ Conviction and Sentence
 G
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G Judgment (specify):
 G Interlocutory Appeals
 ✘ Sentence imposed:
 G
      14 months custody                                                 G Other (specify):

 ✘ Bail status:
 G
      In custody. Remanded into custody at
      sentencing

Imposed or Filed on          September 16, 2019         . Entered on the docket in this action on (not yet)                                    .

A copy of said judgment or order is attached hereto.
                                                                                                  Digitally signed by Gregory Nicolaysen

                                                              Gregory Nicolaysen                  DN: cn=Gregory Nicolaysen, o, ou,
                                                                                                  email=gregnicolaysen@aol.com, c=US
September 21, 2019                                                                                Date: 2018.03.14 16:40:45 -07'00'
Date                                                    Signature
                                                        G Appellant/ProSe           ✘ Counsel for Appellant
                                                                                    G                                     G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
